Name: 2009/333/EC: Commission Decision of 20Ã April 2009 on the financial contribution of the Community for the year 2009 for the computerisation of veterinary procedures, the system of notification of animal diseases, communication measures and studies and evaluations and on a direct grant to the OIE based on Article 168(1)(c) of Regulation (EC, Euratom) NoÃ 2342/2002
 Type: Decision
 Subject Matter: information and information processing;  agricultural policy;  agricultural activity;  health;  EU finance;  documentation;  information technology and data processing
 Date Published: 2009-04-21

 21.4.2009 EN Official Journal of the European Union L 101/18 COMMISSION DECISION of 20 April 2009 on the financial contribution of the Community for the year 2009 for the computerisation of veterinary procedures, the system of notification of animal diseases, communication measures and studies and evaluations and on a direct grant to the OIE based on Article 168(1)(c) of Regulation (EC, Euratom) No 2342/2002 (2009/333/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Articles 17, 20, 37(2) and 37a(2) thereof, Whereas: (1) Decision 90/424/EEC lays down the procedures governing the Communitys financial contribution towards specific veterinary measures, in particular as regards the information policy for animal health, animal welfare and food safety, technical and scientific measures and control. (2) Pursuant to Article 16 of Decision 90/424/EEC, the Community shall make a financial contribution to the establishment of an information policy in the field of animal health, animal welfare and food safety in products of animal origin, including the performance of studies necessary for the preparation and development of legislation in the field of animal welfare. (3) It is therefore appropriate for the Community to fund for the year 2009, studies, impact assessments, evaluations, and information policy covering the areas of food safety, animal health and welfare and zootechnics. The maximum amount to be allocated to these actions should be specified. (4) A feasibility study concerning the general revision of the Community farm animal welfare legislation and the integration of farm animal welfare indicators in the legislation should be performed. Furthermore, an impact assessment study concerning the animal welfare at transport and slaughter of farmed fish should be conducted. These studies will support the actions identified in the Community Action Plan on the Protection and Welfare of Animals 2006-2010. (5) The Community Action Plan on the Protection and Welfare of Animals 2006-2010 (2) in particular foresees an evaluation of the progress as well as follow-up programming beyond 2010. There is therefore a need for a global evaluation of the Community policy on animal welfare before 2010. (6) The Communication from the Commission to the European Parliament, the Council, the European Economic and Social Committee and the Committee of the Regions on a new Animal Health Strategy for the European Union (2007-2013) where Prevention is better than cure (3) foresees the development of an EU Animal Health General Law and a harmonised EU framework of the criteria for responsibility and cost sharing schemes. Therefore, a study to support the Impact Assessment of the Animal Health General Law and a feasibility study for the revision of Decision 90/424/EEC should be conducted. (7) All the studies except for the feasibility study for the revision of Decision 90/424/EEC are subject to specific contracts under the DG SANCO Framework Contract on Evaluation, Impact Assessment and related services Lot 3 (Food Chain) (for which a call for tender was launched in 2004. Those specific contracts are to be signed between the Commission and the selected contractor as defined in the framework contract. A call for tender is to be launched in 2009 for carrying out the feasibility study for the revision of Decision 90/424/EEC. (8) Article 37a(1)(b) of Decision 90/424/EEC provides that a Community financial contribution may be granted for the computerisation of the veterinary procedures relating to hosting, management and maintenance of integrated computerised veterinary systems, including interfaces with national databases, where appropriate. A Community financial contribution should therefore be granted for the hosting, management and maintenance of the integrated computerised veterinary system Traces (Trade Control and Expert System), introduced by Commission Decision 2003/24/EC of 30 December 2002 concerning the development of an integrated computerised veterinary system (4), in order to ensure that the system is available, secure and updated. (9) Article 37(1) of Decision 90/424/EEC provides that the introduction of systems for identifying animals and notifying diseases under legislation concerning veterinary checks in intra-Community trade in live animals, with a view to the completion of the internal market, may receive Community financial assistance. A Community financial contribution should therefore be granted in order to update the animal disease notification system (ADNS), based on Commission Decision 2005/176/EC of 1 March 2005 laying down the codified form and the codes for the notification of animal diseases pursuant to Council Directive 82/894/EEC (5), with the necessary technical improvements. (10) The Communication on a new Animal Health Strategy for the European Union (2007-2013) acknowledges the importance of dialogue between citizens, civil society associations and the EC institutions (particularly the Commission). An effective communication strategy is therefore needed to promote animal health issues and the Animal Health Strategy principles to stakeholders, organisations and society as a whole. (11) Pursuant to Article 19 of Decision 90/424/EEC, the Community may undertake, or assist the Member States or international organisations in undertaking, the technical and scientific measures necessary for the development of Community veterinary legislation and for the development of veterinary education or training. (12) The World Organisation for Animal Health (OIE) is the intergovernmental organisation responsible for improving animal health worldwide. It is recognised as a reference organisation by the World Trade Organisation (WTO) for setting standards for international trade of animals and their products. (13) The OIE is planning an International Conference on Foot and Mouth Disease. This conference will support the actions identified in the Communication on a new Animal Health Strategy for the European Union (2007-2013). Therefore it is appropriate for the Community to contribute to this initiative in order to achieve a better protection from this disease. Therefore, the Community should support this OIE initiative. (14) The OIE has a de facto monopoly in its sector, as mentioned in Article 168(1)(c) of Commission Regulation (EC, Euratom) No 2342/2002 of 23 December 2002 laying down detailed rules for the implementation of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (6); hence a call for proposals is not required in order for the Community to contribute to the organisation and hosting of an International Conference on Foot and Mouth Disease. (15) The present Decision constitutes a financing decision within the meaning of Article 75 of Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (7) and Article 90 of Regulation (EC, Euratom) No 2342/2002. (16) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS DECIDED AS FOLLOWS: Article 1 A Community financial contribution for the performance of a study on the feasibility of a general revision of the Community farm animal welfare legislation and the integration of farm animal welfare indicators in the legislation up to a maximum of EUR 250 000 is hereby approved. Article 2 A Community financial contribution for the performance of an impact assessment study on animal welfare at transport and slaughter of farmed fish up to a maximum of EUR 150 000 is hereby approved. Article 3 A Community financial contribution for the performance of a study on the evaluation of the Community policy on animal welfare up to a maximum of EUR 350 000 is hereby approved. Article 4 A Community financial contribution for the performance of a study to support the Impact Assessment on the Animal Health General Law up to a maximum of EUR 150 000 is hereby approved. Article 5 A Community financial contribution for the performance of a feasibility study for the revision of Decision 90/424/EEC up to a maximum of EUR 250 000 is hereby approved. Article 6 A Community financial contribution for the hosting, management and maintenance of the Traces system, introduced by Decision 2003/24/EC, for the following amounts and objectives is hereby approved: (a) EUR 600 000 for the hosting; (b) EUR 450 000 for the acquisition of the necessary logistical support within the framework of assistance to the users; (c) EUR 400 000 for the purchase of maintenance support needed in order to bring the system in line with legal and technical developments; (d) EUR 380 000 for the necessary data processing developments; (e) EUR 300 000 for the development of the interface between the national bovine identification databases; (f) EUR 120 000 for the purchase of the informatic licences. Article 7 A Community financial contribution of EUR 270 000 for the update of the animal disease notification system (ADNS) based on Decision 2005/176/EC is hereby approved. Article 8 The provision of information by the Commission to the competent authorities and to the public concerning Community legislation on animal health and welfare is hereby approved for the following amounts and objectives:  EUR 1 400 000 for publications and the dissemination of information and the strategy on animal health,  EUR 150 000 for publications and the dissemination of information and the strategy on animal welfare. Article 9 A Community financial contribution, for the financing of the International Conference on Foot and Mouth Disease, organised by the OIE in 2009, of EUR 200 000 constituting a Community co-financing of at maximum 33 % of the total eligible costs is hereby approved. Article 10 The financial contribution provided for in Articles 1 to 9 shall be financed through the budget line 17 04 02 01 of the budget of the European Union for 2009. Contractors for the studies provided for in Articles 1, 2, 3 and 4 will be selected on the basis of the DG SANCO Evaluation Framework Contract Lot 3 (Food Chain). Contractors for the study provided for in Article 5 will be selected on the basis of a call for tender for a specific contract during the last trimester of the year 2009. The financial contribution provided for in Articles 6 and 7 would be granted through the following DIGIT framework contracts: DI 5370, DI 5711, DI 5712, DI 5716, DI 5717, DI 5719, DI 5720, DI 6350. Article 11 A grant agreement for the financial contributions provided for in Article 9 will be awarded to the OIE without a call for proposals as the OIE is the intergovernmental organisation for improving animal health worldwide and has a de facto monopoly. Done at Brussels, 20 April 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. (2) COM(2006) 13 final. (3) COM(2007) 539 final. (4) OJ L 8, 14.1.2003, p. 44. (5) OJ L 59, 5.3.2005, p. 40. (6) OJ L 357, 31.12.2002, p. 1. (7) OJ L 248, 16.9.2002, p. 1.